                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

DAVID MARK ONDIS, the House of
Ondis Grantor/Executor/Heir/Sole
Shareholder/Director/Administrator c/o
205 South Dixie Suite 125, Haines City,
Florida 33844,

      Plaintiff,

v.                                                  Case No: 8:18-cv-3107-T-35TGW

RP FUNDING INC. & ROBERT
PALMER, a Florida Corporation,

      Defendant.



                                       ORDER

      THIS CAUSE comes before the Court for consideration of the Motion for Leave to

Proceed in Forma Pauperis filed by Plaintiff, David Mark Ondis. (Dkt. 2) On January 3,

2019, United States Magistrate Judge Thomas G. Wilson issued a Report and

Recommendation, recommending Plaintiff’s Complaint be dismissed without prejudice for

failure to state a claim upon which relief may be granted.    (Dkt. 5)   Judge Wilson

recommends that Plaintiff be granted leave to file an amended complaint. (Id.) No

objection to Judge Wilson’s Report and Recommendation has been filed, and the time to

do so has now passed.

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject or modify the Magistrate Judge's

report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d

732, 732 (11th Cir. 1982), cert. denied, 459 U.S. 1112 (1983). A district judge “shall
make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C). This

requires that the district judge “give fresh consideration to those issues to which specific

objection has been made by a party.” Jeffrey S. v. State Bd. of Educ., 896 F.2d 507, 512

(11th Cir.1990) (quoting H.R. 1609, 94th Cong. § 2 (1976)). In the absence of specific

objections, there is no requirement that a district judge review factual findings de novo,

Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

reject, or modify, in whole or in part, the findings and recommendations. 28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de novo, even in the absence

of an objection. See Cooper-Houston v. Southern Ry., 37 F.3d 603, 604 (11th Cir. 1994).

       Upon consideration of the Report and Recommendation, in conjunction with an

independent examination of the file, the Court is of the opinion that the Report and

Recommendation should be adopted, confirmed, and approved in all respects.

Accordingly, it is ORDERED that:

       1.     The Report and Recommendation, (Dkt. 5), is CONFIRMED and ADOPTED

              as part of this Order;

            2. Plaintiff’s Complaint, (Dkt. 1), is DISMISSED WITHOUT PREJUDICE.

              Plaintiff is granted leave to file, within THIRTY (30) DAYS of the date of this

              Order, an amended complaint that addresses the deficiencies noted in

              Judge Wilson’s Report and Recommendation.              If Plaintiff decides to

              proceed in this action, Plaintiff is encouraged to read the Federal Rules of

              Civil Procedure and the Local Rules of this Court and file an amended

              complaint that conforms to the pleading requirements contained therein.




                                             2
                The Local Rules are available for review on the public website for the Middle

                District Court of Florida at www.flmd.uscourts.gov and may be obtained

                from the Clerk's Office. Additionally, the website for the Middle District of

                Florida currently has a reference guide for the pro se litigant entitled “Guide

                for Proceeding Without a Lawyer.” 1         It provides, among other things,

                guidance to pro se plaintiffs on how to locate the applicable rules. Plaintiff

                is encouraged to refer to that resource before filing any amended complaint

                in this matter;

             3. The ruling on Plaintiff’s Motion for Leave to Proceed in Forma Pauperis,

                (Dkt. 2), is DEFERRED pending the filing of an Amended Complaint; and

             4. Plaintiff is advised that if no cognizable amended complaint or a

                request for extension of time is filed within the timeframe stated

                above, the case shall be CLOSED without further notice.

         DONE and ORDERED in Tampa, Florida, this 22nd day of January, 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Person




1
    This guide may be accessed at http://www.flmd.uscourts.gov/litigants-without-lawyers.


                                                 3
